Title: From James Madison to David Thomas, 11 November 1807
From: Madison, James
To: Thomas, David



Sir,
Dept. of State, Novr. 11. 1807.

In answer to your letter of the 10th: inst: making certain enquiries relative to the Ex-Bashaw of Tripoli, I have the honor to observe, that the execution of the Act of Congress appropriating $2400 to his immediate relief, having taken place thro’ the Navy Department, the information requested on that point does not belong to this.
On the other points I have to state that the Wife & Children of the Ex-Bashaw had not been delivered up on the 3d. of June last; but the reigning Basha had given assurances to the American Consul at Tripoli, that it would be done at any time when a conveyance should be provided for them, and expectations were entertained by the Consul, that some pecuniary arrangement would also be made  by the Reigning Bashaw, for the Exiles.  To what precise or probable amount is not explained.  I am &c.

James Madison

